Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2017

                                     No. 04-17-00329-CR

                                         Brian FAZIO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5284
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due October 5, 2017. After we sent a late brief notice,
appellant filed his first motion for extension of time, which we granted in part. Thereafter,
appellant’s brief was due November 13, 2017. Appellant has now filed a second motion for
extension of time asking that we extend time to file the brief to December 2, 2017, which is a
Saturday. We note that in his motion appellant states this is a request for an additional fifteen
days; however, it is actually a request for an additional nineteen days. Moreover, because
December 2, 2017, is a Saturday, the brief would actually be due Monday December 4, 2017,
which is a total of twenty-one days from the current due date. After review, we GRANT
appellant’s motion and ORDER appellant to file his brief in this court on or before December 4,
2017.

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court